 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
—_ FILED
IN THE UNITED STATES DISTRICT COURT DEC 02 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI sce TORHISTOR
SOUTHERN DIVISION Bee inertia OERUTY
UNITED STATES OF AMERICA PLAINTIFF
Vv. Criminal No.1:15CR76-LG-JCG-001
DAMEON MACK DEFENDANT
and
MISKELLY FURNITURE GARNISHEE

101 Airport Rd.
Pearl, MS 39208

ORDER QUASHING AGREED ORDER
FOR ENTRY OF VOLUNTARY GARNISHMENT

THIS CAUSE came on for consideration on Plaintiff United States of America’s Motion
to Quash the Agreed Order for Entry of Voluntary Garnishment, ECF No. 75. The Court has
considered the motion and finds that it should be granted.

IT IS, THEREFORE, ORDERED AND ADJUDGED, that the Agreed Order for Entry
of Voluntary Garnishment, which was filed on September 9, 2016, is quashed, and Garnishee,
MISKELLY FURNITURE, is hereby aismissed. in

ORDERED AND ADJUDGED thig ~ day of De

  
 

4 Pi Ky
LOUIS GUIR/OLA, JR. ‘
UNITED-STATES DISTRICT JUDGE

 

 
